Case 1:20-cv-07293-GHW Document 75-4 Filed 03/22/21 Page 1 of 3




               EXHIBIT D
                    Case 1:20-cv-07293-GHW Document 75-4 Filed 03/22/21 Page 2 of 3


Jason Mizrahi

From:                    Joshua Levin-Epstein
Sent:                    Monday, March 22, 2021 2:42 PM
To:                      Jason Mizrahi
Subject:                 FW: Pullman v. Isleys, et al.; Discovery Responses




__________________________
Joshua D. Levin-Epstein, Esq.
Levin-Epstein & Associates, P.C.
60 East 42nd Street, Suite 4700
New York, NY 10165
Phone: (212) 792-0046
Mobile: (516) 343-0542
Email: Joshua@levinepstein.com

The information contained in this transmission, including attachments, is strictly confidential and intended solely for and
the use by the intended recipients. This email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended recipient, please be notified that any retention,
use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any waiver of any
privilege which might otherwise arise from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a recipients receipt of this email in error. Thank
you.

From: praspino@rwillslawfirm.com <praspino@rwillslawfirm.com>
Sent: Friday, January 22, 2021 5:46 PM
To: Joshua Levin‐Epstein <Joshua@levinepstein.com>
Cc: rwills@rwillslawfirm.com; bslotnick@loeb.com; nweingarten@loeb.com
Subject: RE: Pullman v. Isleys, et al.; Discovery Responses


Josh,

Pursuant to the Federal Rules of Civil Procedure, the Isley Defendants’ discovery responses were served yesterday by
Certified Mail No. 7017 1450 0000 5552 7528. As you know, we do not have an agreement for electronic service in this
matter, and pursuant to the Federal Rules of Civil Procedure we must have a written agreement in order to have service
by electronic means. If you would like to have such an agreement, please send us a draft of the proposed agreement.

Thank you,

Patrick Raspino

Wills Law Firm, PLLC

‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ Original Message ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐
Subject: RE: Pullman v. Isleys, et al.; Discovery Responses
From: "Joshua Levin‐Epstein" <Joshua@levinepstein.com>
Date: Fri, January 22, 2021 5:09 pm
                                                                         1
                  Case 1:20-cv-07293-GHW Document 75-4 Filed 03/22/21 Page 3 of 3

To: "rwills@rwillslawfirm.com" <rwills@rwillslawfirm.com>
Cc: "praspino@rwillslawfirm.com" <praspino@rwillslawfirm.com>
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐

> Rhonda,
>
> Please advise as to the status of the Isley Defendants discovery responses, which were due yesterday.
>
> Thank you in advance.
>
> Regards,
>
> Josh
>
> __________________________
> Joshua D. Levin‐Epstein, Esq.
> Levin‐Epstein & Associates, P.C.
> 420 Lexington Avenue, Suite 2525
> New York, NY 10170
> Phone: (212) 792‐0046
> Mobile: (516) 343‐0542
> Email: Joshua@levinepstein.com
>
> The information contained in this transmission, including attachments, is strictly confidential and intended solely for
and the use by the intended recipients. This email may be protected by the attorney‐client privilege, work‐product
doctrine, or other applicable legal or professional protections. If you are not the intended recipient, please be notified
that any retention, use, disclosure, dissemination, distribution or copying of this email is strictly prohibited, Kindly notify
us of your inadvertent receipt of the email, by return email, destroy any printouts and delete any electronic copies. Any
waiver of any privilege which might otherwise arise from this email being sent to, or received by, an unintended
recipient is hereby expressly disclaimed. No attorney‐client relationship is created by virtue of a recipients receipt of this
email in error. Thank you.
>
>
>




                                                                   2
